IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GILBERT M. MARTINEZ,                        : No. 102 MM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
THE BERKS COUNTY COMMON PLEAS               :
COURT AND THE COMMONWEALTH                  :
COURT,                                      :
                                            :
                    Respondents             :


                                      ORDER


PER CURIAM

      AND NOW, this 3rd day of December, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Emergency Petition for Writ of Mandamus and

Prohibition” and the “Emergency Motion for Stay” are DENIED.